       Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 1 of 21 PageID #:1



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                             )
SOUTHWEST AREAS PENSION FUND;                             )
CENTRAL STATES, SOUTHEAST AND                             )
SOUTHWEST AREAS HEALTH AND                                )
WELFARE FUND; and                                         )
ARTHUR H. BUNTE, JR., as Trustee,                         )
                                                          )   Case No. 18 C 6770
                                   Plaintiffs,            )
                                                          )   Honorable
                     v.                                   )   District Judge
                                                          )
CLAYCOMO RELEASING, INC,                                  )
an Illinois corporation,                                  )
                                                          )
                                   Defendant.             )

                                                 COMPLAINT

         Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund (the

“Pension Fund”), Central States, Southeast and Southwest Areas Health and Welfare

Fund (the “Health Fund” and with the Pension Fund collectively referred to as the

“Funds”), and Arthur H. Bunte, Jr., one of the Funds’ present trustees, allege as follows:

                                     JURISDICTION AND VENUE

        1.         This action is brought and maintained in accordance with the provisions of

the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended by the

Multiemployer Pension Plan Amendments Act of 1980 (“MPPAA”), 29 U.S.C. § 1001, et

seq., and is a suit to recover employer contributions owed to the Funds by Defendant in

accordance with applicable collective bargaining, participation, and trust fund

agreements.




TM: 568561/ 18311837 / 10/8/2018                    -1-
       Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 2 of 21 PageID #:2



        2.         This Court has jurisdiction over this action under sections 502(e) and(f) of

ERISA, 29 U.S.C. §§ 1132(e) and (f).

        3.         Venue lies in this Court under section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), in that the Funds are administered at their principal place of business in

Rosemont, Illinois. Venue is also proper in this Court pursuant to the forum selection

clause contained in the Funds’ Trust Agreements which designate this district as the

appropriate forum for lawsuits to collect unpaid contributions.

                                             PARTIES

        4.         The Pension Fund is a multiemployer pension plan within the meaning of

sections 3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3), with its

principal and exclusive office located at 9377 West Higgins Road in Rosemont, Illinois.

        5.         The Pension Fund is primarily funded by contributions remitted by multiple

participating employers pursuant to negotiated collective bargaining agreements with

local unions affiliated with the International Brotherhood of Teamsters (“IBT”) on behalf of

employees of those same employers. All principal and income from such contributions

and investments thereof is held and used for the exclusive purpose of providing pension

benefits to participants and beneficiaries of the Pension Fund and paying the

administrative expenses of the Pension Fund.

        6.         The Health Fund is a multiemployer employee welfare benefit plan and

trust, with its principal and exclusive office located at 9377 West Higgins Road in

Rosemont, Illinois.

        7.         The Health Fund is primarily funded by contributions remitted by multiple

participating employers pursuant to negotiated collective bargaining agreements with




TM: 568561/ 18311837 / 10/8/2018                -2-
       Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 3 of 21 PageID #:3



local unions affiliated with the IBT on behalf of employees of those same employers. All

principal and income from such contributions and investments thereof is held and used

for the exclusive purpose of providing health and welfare benefits to participants and

beneficiaries of the Health Fund and paying the administrative expenses of the Health

Fund.

        8.         Plaintiff Arthur H. Bunte, Jr. is a present trustee and fiduciary of the Funds

within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he and

his fellow trustees are the plan sponsor of the Funds within the meaning of section

4001(a)(10) of ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the Funds at

9377 West Higgins Road, Rosemont, Illinois.

        9.         Pursuant to section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), the Funds

as well as the Trustees, by and through their designated trustee Arthur H. Bunte, Jr., are

authorized to bring this action on behalf of the Funds, their participants and beneficiaries

for the purpose of collecting unpaid contributions.

       10.         Defendant Claycomo Releasing, Inc. (“Claycomo”) is a corporation

organized under the laws of the State of Illinois. Claycomo is an “employer” and a “party-

in-interest” as those terms are defined by sections 3(5) and 3(14)(C) of ERISA, 29 U.S.C.

§§ 1002(5) and 1002(14)(C).

       11.         On or about May 3, 2015, Claycomo became a participating employer in the

Funds.




TM: 568561/ 18311837 / 10/8/2018                -3-
       Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 4 of 21 PageID #:4



                                    BACKGROUND INFORMATION

       12.         Local Union No. 41 (“Local 41”) of the IBT is a labor organization which

represents, for the purpose of collective bargaining, certain employees of Claycomo, and

employees of other employers in industries affecting interstate commerce.

       13.         During all relevant times since May 3, 2015, Claycomo and Local 41 were

parties to certain agreements pursuant to which Claycomo was required to make

contributions to the Funds on behalf of certain of its employees.

                                      National Master Agreements

       14.         Effective May 3, 2015, Claycomo was a party to the National Master

Automobile Transporters Agreement for the period of June 1, 2011 through August 31,

2015 (the “2011-15 NATA”).

       15.         Claycomo is a party to the National Master Automobile Transporters

Agreement for the period of September 1, 2015 through May 31, 2021 (the “2015-21

NATA and collectively with the 2011-15 NATA the “NATAs”).

       16.         Article 2, Section 6 of the NATAs provides:

                   The Employer and the Union mutually agree that there may be added
                   to an Area Supplemental Agreement any Article governing any
                   phase of employment which they mutually deem necessary provided
                   said change and/or Rider is signed by both parties or attached to this
                   Agreement as a Rider or Supplement, and provide further, that such
                   Rider or Supplement is approved by the applicable Area Joint
                   Arbitration Committee, unless it affects provisions of the same
                   National Master Agreement at which time same must first be
                   approved by the National Joint Arbitration Committee. All negotiated
                   Riders must become a part of the appropriate Area Supplemental
                   Agreement and be attached thereto.




TM: 568561/ 18311837 / 10/8/2018                -4-
       Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 5 of 21 PageID #:5



                                   Supplemental Agreements

       17.         Effective May 3, 2015, Claycomo was a party to the Central and Southern

Area Supplemental Agreement to the 2011-15 NATA for the period of June 1, 2011

through August 31, 2015 (the “2011-15 Supplemental Agreement”).

       18.         Article 53 of the 2011-15 Supplemental Agreement provides in part:

                   Effective August 1, 2011, the Employer shall contribute to the [Health
                   Fund] the sum of two hundred seventy-seven dollars and seventy
                   cents ($277.70) per week. However, if a participant works only one
                   (1) day in a week, the Employer is only obligated to pay thirty four
                   dollars ($34.00) for that week.

                                                      ***

                        (b)    All contractual provisions relating to health & welfare
                   and pension shall be provided in the respective Supplemental
                   Agreements.
                                                    ***

                   By the execution of this Agreement, the Employer authorizes the
                   Employers’ Association to enter into appropriate trust agreements
                   necessary for the administration of such fund, and to designate the
                   Employer Trustees under such Agreement, hereby waiving all notice
                   thereof and ratifying all actions already taken or to be taken by such
                   Trustees within the scope of their authority.

                                                   ***

       19.         Article 54 of the 2011-15 Supplemental Agreement provides in part:

                          (a)     Beginning August 1, 2011, the Employer shall
                   contribute to a Pension Fund the sum of sixty-eight dollars and forty
                   cents ($68.40) per day for each day worked, to a maximum of five
                   (5) days per week or three hundred forty-two dollars ($342.00).

                                                   ***

                        (d)    All contractual provisions relating to health & welfare
                   and pension shall be provided in the respective Supplemental
                   Agreements.




TM: 568561/ 18311837 / 10/8/2018                -5-
       Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 6 of 21 PageID #:6



                   By the execution of this Agreement, the Employer authorizes the
                   Employers’ Association to enter into appropriate trust agreements
                   necessary for the administration of such fund, and to designate the
                   Employer Trustees under such Agreement, hereby waiving all notice
                   thereof and ratifying all actions already taken or to be taken by such
                   Trustees within the scope of their authority.

                                                   ***

                   Contributions to the Pension Fund must be made for each week on
                   each regular or extra employee, even though such employee may
                   work only part time under the provisions of this Agreement, including
                   weeks where work is performed for the Employer but not under the
                   provisions of this Agreement, and although contributions may be
                   made for those weeks into some other Pension Fund. Employees
                   who work either temporarily or in cases of emergency under the
                   terms of this Agreement shall not be covered by the provisions of this
                   paragraph.

                                                   ***

       20.         Article 54 of the 2011-15 Supplemental Agreement also provides in part:

                   The Employer shall make contributions into the applicable Pension
                   Fund in the maximum amount of sixty-eight dollars and forty cents
                   ($68.40) per day effective August 1, 2011, for casual or extra
                   employees. On August 1, 2012, August 1, 2013, August 1, 2014 and
                   August 1, 2015, this daily contribution rate shall be increased in the
                   amount of the 8-hour equivalent of the hourly increases, if any,
                   allocated to pension under Article 54(e), above, on each such date.
                   The Pension Fund contribution shall not be required if pension
                   contributions established by the appropriate Supplemental
                   Agreement have been paid on his behalf.

       21.         Claycomo is a party to the Central and Southern Area Supplemental

Agreement to the 2015-2021 NATA for the period of September 1, 2015 through May 31,

2021 (the “2015-21 Supplemental Agreement and collectively with the 2011-15

Supplemental Agreement the “Supplemental Agreements”).

       22.         Article 53 of the 2015-21 Supplemental Agreement provides in part:

                   Effective August 1, 2016, the Employer shall contribute to the [Health
                   Fund] the sum of three hundred seventy-four dollars and seventy



TM: 568561/ 18311837 / 10/8/2018                -6-
       Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 7 of 21 PageID #:7



                   cents ($374.70) per week. However, if a participant works only two
                   days or less in a week, the Employer is only obligated to pay thirty
                   four dollars ($34.00) for that week.

                             Weekly contributions thereafter will be made to maintain C-
                             6/Teamcare coverage as follows:

                             Effective August 1, 2017, an amount not to exceed $406.65
                             per week;
                             Effective August 1, 2018, an amount not to exceed $411.50
                             per week;
                             Effective August 1, 2019, the published weekly rate necessary
                             to maintain benefits;
                             Effective August 1, 2020, the published weekly rate necessary
                             to maintain benefits.
                                                         ***

                        (b)    All contractual provisions relating to health & welfare
                   and pension shall be provided in the respective Supplemental
                   Agreements.
                                                    ***

                   By the execution of this Agreement, the Employer authorizes the
                   Employers’ Association to enter into appropriate trust agreements
                   necessary for the administration of such fund, and to designate the
                   Employer Trustees under such Agreement, hereby waiving all notice
                   thereof and ratifying all actions already taken or to be taken by such
                   Trustees within the scope of their authority.

                                                      ***

       23.         Article 54 of the 2015-21 Supplemental Agreement provides in part:

                   Beginning August 1, 2016, the Employer shall contribute to a
                   Pension Fund the sum of sixty-eight dollars and forty cents ($68.40)
                   per day for each day worked, to a maximum of five (5) days per week
                   or three hundred forty-two dollars ($342.00).

                                                     ***

                        (d)    All contractual provisions relating to health & welfare
                   and pension shall be provided in the respective Supplemental
                   Agreements.

                   By the execution of this Agreement, the Employer authorizes the
                   Employers’ Association to enter into appropriate trust agreements



TM: 568561/ 18311837 / 10/8/2018                  -7-
       Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 8 of 21 PageID #:8



                   necessary for the administration of such fund, and to designate the
                   Employer Trustees under such Agreement, hereby waiving all notice
                   thereof and ratifying all actions already taken or to be taken by such
                   Trustees within the scope of their authority.

                                                   ***

                   Contributions to the Pension Fund must be made for each week on
                   each regular or extra employee, even though such employee may
                   work only part time under the provisions of this Agreement, including
                   weeks where work is performed for the Employer but not under the
                   provisions of this Agreement, and although contributions may be
                   made for those weeks into some other Pension Fund. Employees
                   who work either temporarily or in cases of emergency under the
                   terms of this Agreement shall not be covered by the provisions of this
                   paragraph.

                                                   ***

       24.         Article 54 of the 2015-21 Supplemental Agreement also provides in part:

                   The Employer shall make contributions into the applicable Pension
                   Fund in the maximum amount of sixty-eight dollars and forty cents
                   ($68.40) per day effective August 1, 2016, for casual or extra
                   employees. On August 1, 2017, August 1, 2018, August 1, 2019 and
                   August 1, 2020, this daily contribution rate shall be increased in the
                   amount of the 8-hour equivalent of the hourly increases, if any,
                   allocated to pension under Article 54(e), above, on each such date.
                   The Pension Fund contribution shall not be required if pension
                   contributions established by the appropriate Supplemental
                   Agreement have been paid on his behalf.

                                        Participation Agreement

       25.         Claycomo and Local 41 are parties to a Participation Agreement executed

on or about March 15, 2016 (the “Participation Agreement”). (A true and accurate copy of

the Participation Agreement is attached hereto as Exhibit 1.)




TM: 568561/ 18311837 / 10/8/2018                -8-
       Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 9 of 21 PageID #:9



                                   Trust Agreements and Plan Provisions

       26.         Claycomo agreed to be bound by the terms of the Pension Fund Trust

Agreement and the Health Fund Trust Agreement (collectively the “Trust Agreements”),

and all rules and regulations promulgated by the Trustees under said Trust Agreements.

       27.         The first paragraph of Article III, Section 1 of the Funds’ Trust Agreements

provides, in part:

                   Each Employer shall remit continuing and prompt Employer
                   Contributions to the Trust Fund as required by the applicable
                   collective bargaining agreement, participation agreement, this
                   Agreement and/or other written agreement to which the Employer is
                   a party, applicable law and all rules and requirements for
                   participation by Employers in the Fund as established and
                   interpreted by the Trustees in accordance with their authority….

       28.         The fourth paragraph of Article III, Section 1 of the Trust Agreements

provides, in part:

                   Upon execution of each new or successive collective bargaining
                   agreement, including but not limited to interim agreements and
                   memoranda of understanding between the parties, each Employer
                   shall promptly submit such contract by certified mail to the:

                                      Contracts Department
                                      Central States, Southeast and
                                      Southwest Areas Pension Fund
                                      9377 West Higgins Road
                                      Rosemont, Illinois 60018-4938

                   Any agreement or understanding between the parties that in any way
                   alters or affects the Employer’s contribution obligation as set forth in
                   the collective bargaining agreement, this Agreement, a participation
                   agreement and/or any other written agreement shall be submitted
                   promptly to the Fund in the same manner as the collective bargaining
                   agreement; any such agreement or understanding between the
                   parties that has not been disclosed to the Fund as required by this
                   paragraph shall not be binding on the Trustees and shall not affect
                   the terms of the disclosed collective bargaining agreement, the
                   disclosed participation agreement, this Agreement or other disclosed
                   written agreement which shall all be enforceable for their stated



TM: 568561/ 18311837 / 10/8/2018                   -9-
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 10 of 21 PageID #:10



                   duration without regard to any undisclosed agreement. Except as
                   provided in this Section, Section 7(b) of Article III and Section 20 of
                   Article IV, the obligation to make such Employer Contributions shall
                   continue (and cannot be retroactively reduced or eliminated) after
                   termination of the collective bargaining agreement until the date the
                   Fund receives from the Employer (at the address specified above
                   sent by certified mail with return receipt requested: a) a collective
                   bargaining agreement signed by both the Employer and the Union
                   that eliminates the duty to contribute to the Fund or b) written
                   notification that accurately indicates that negotiations with the Union
                   have reached impasse after collective bargaining agreement
                   termination and the Employer has lawfully implemented a proposal
                   to withdraw from the Fund. Such Employer Contributions shall not be
                   required during a strike or lockout, unless the Union and Employer
                   mutually agree otherwise in writing.

       29.         Article III, Section 5 of the Trust Agreements provides in part:

                   Production of Records. Each employer shall promptly furnish to the
                   Trustees, upon reasonable demand, the names and current
                   addresses of its Employees, their Social Security numbers, the hours
                   worked by each Employee ... and such other information as the
                   Trustees may reasonably require in connection with the
                   administration of the Trust. The Trustees may, by their
                   representatives, examine the pertinent records of each Employer at
                   the Employers place of business whenever such examination is
                   deemed necessary or advisable by the Trustees in connection with
                   the proper administration of the Trust...

       30.         Article III, Section 7(a) of the Trust Agreements provides:

                   An Employer is obliged to contribute to the Fund for the entire term
                   of any collective bargaining agreement or participation agreement or
                   any other written agreement accepted by the Fund (including any
                   extension of a collective bargaining agreement through an evergreen
                   clause or through an extension agreement of eighteen months or
                   less) on the terms stated in that collective bargaining agreement,
                   except as provided in subpart (b) of this Section 7 and Section 20 of
                   Article IV of this Agreement. The following provisions contained in
                   any agreement shall not be enforceable against the Fund (regardless
                   of when the agreement was entered into): a) a provision contained
                   in either a collective bargaining agreement or participation
                   agreement or any agreement entered into by an Employer and Union
                   subsequent to the collective bargaining agreement that purports to
                   authorize the elimination or reduction of the duty to contribute to the
                   Fund before the termination of the collective bargaining agreement



TM: 568561/ 18311837 / 10/8/2018                - 10 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 11 of 21 PageID #:11



                   and/or participation agreement and/or other agreement under its
                   duration provision (including any extension through an evergreen
                   clause) and b) a provision of an agreement that purports to eliminate
                   or reduce the duty to contribute to the Fund contained in an
                   agreement that extends a collective bargaining agreement for a
                   period of eighteen months or less from its termination.

       31.         Article III, Section 8 of the Trust Agreements provides in part:

                   The remedy of the termination of an Employer’s participation set forth
                   in Article III, Section 1 and Article IV, Section 20 is not the Fund’s
                   exclusive remedy in the event of a violation of the Fund’s adverse
                   selection rule. The Fund shall also be entitled to collect additional
                   contributions from an Employer that violates the Fund’s adverse
                   selection rule in an amount equal to the contributions that would have
                   been paid to the Fund but for the adverse selection rule violation.

       32.         Article IV, Section 20 of the Funds’ Trust Agreement provides:

                   The Trustees are authorized to reject any collective bargaining
                   agreement, participation agreement and/or terminate the
                   participation of an Employer (and all Employer Contributions from the
                   Employer) whenever they determine that the agreement is unlawful
                   and/or inconsistent with any rule or requirement for participation by
                   Employers in the Fund and/or that the Employer is engaged in one
                   or more practices or arrangements that threaten to cause economic
                   harm to, and/or impairment of the actuarial soundness of, the Fund
                   (including but not limited to any arrangement in which the Employer
                   is obligated to make Employer Contributions to the Trust Fund on
                   behalf of some but not all of the Employer's bargaining unit
                   employees, and any arrangement in which the Employer is obligated
                   to make Employer Contributions to the Trust Fund at different
                   contribution rates for different groups of the Employer's bargaining
                   unit employees) and/or they determine that continued participation
                   by the Employer is not in the best interest of the Fund. Any such
                   rejection and/or termination by the Trustees of a collective bargaining
                   agreement shall be effective as of the date determined by the
                   Trustees (which effective date may be retroactive to the initial date
                   of the term of the rejected agreement) and shall result in the
                   termination of the Employer and all Employees of the Employer from
                   further participation in the Fund on and after such effective date.

       33.         Article XIV, Section 4 of the Pension Fund Trust Agreement provides:

                   Non-payment by an Employer of any moneys due shall not relieve
                   any other Employer from its obligation to make payment. In addition
                   to any other remedies to which the parties may be entitled, an


TM: 568561/ 18311837 / 10/8/2018                - 11 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 12 of 21 PageID #:12



                   Employer shall be obligated to pay interest on any Employer
                   Contributions due to the Trustees from the date when the payment
                   was due to the date when the payment is made, together with all
                   expenses of collection incurred by the Trustees, including, but not
                   limited to, attorneys’ fees and such fees for late payment as the
                   Trustees determine and as permitted by law. The interest payable by
                   an Employer with respect to past due Employer Contributions (other
                   than withdrawal liability) prior to the entry of a judgment, shall be
                   computed and charged to the Employer (a) at an annualized interest
                   rate equal to two percent (2%) plus the prime interest rate
                   established by JPMorgan Chase Bank, NA for the fifteenth (15th) day
                   of the month for which the interest is charged, or (b) at an annualized
                   interest rate of 7.5% (whichever is greater). ... Any judgment against
                   an Employer for Employer Contributions owed to this Fund shall
                   include the greater of (a) a doubling of the interest computed and
                   charged in accordance with this section or (b) single interest
                   computed and charged in accordance with this section plus
                   liquidated damages in the amount of 20% of the unpaid contributions.
                   The interest rate after entry of a judgment against an Employer for
                   Employer Contributions (other than withdrawal liability) shall be due
                   from the date the judgment is entered until the date of payment, shall
                   be computed and charged to the Employer on the entire judgment
                   balance (a) at an annualized interest rate equal to two percent (2%)
                   plus the prime interest rate established by JPMorgan Chase Bank,
                   NA for the fifteenth (15th) day of the month for which the interest is
                   charged, or (b) at an annualized interest rate of 7.5% (whichever is
                   greater), and such interest shall be compounded annually.

       34.         The Health Fund Trust Agreement contains identical language to the

Pension Fund Trust Agreement language alleged in paragraph 33 above except the

Health Fund Trust Agreement does not include the following words/phrases relating to

withdrawal liability the parenthetical phrases “(other than withdrawal liability)” in the third

and fifth sentences.

       35.         Article XIV, Section 12 of the Pension Fund Trust Agreement and Article XI,

Section 11 of the Health Fund Trust Agreement provide:

                   An Employer shall be required to pay audit fees and audit costs if
                   litigation is required to obtain access to any records that are
                   requested in connection with an audit and/or if litigation is required




TM: 568561/ 18311837 / 10/8/2018                - 12 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 13 of 21 PageID #:13



                   to collect additional billings that result from the audit. Audit fees will
                   be calculated at the market rate for the metropolitan Chicago area.

                                   Casual Agreement between Cassens and Local 41

       36.         Cassens Transport, Inc. (“Cassens”) is a corporation organized under the

laws of the State of Illinois.

       37.         Claycomo is a wholly owned subsidiary of Cassens.

       38.         Cassens and Claycomo are trades or businesses under common control

within the meaning of ERISA.

       39.         Cassens was also bound by the 2011-15 NATA and the 2011-15

Supplemental Agreement and is currently bound by the 2015-21 NATA and the 2015-21

Supplemental Agreement.

       40.         At all times from November 2015 through June 2018, there was a group of

Cassens’ employees covered by the NATAs and the Supplemental Agreements who were

represented by Local 41.

       41.         Cassens and Local 41 executed a Casual Agreement in November 2015

(the “Casual Agreement”). (A true and accurate copy of the Casual Agreement is attached

as Exhibit 2.)

       42.         Claycomo is not a party identified in nor is it a signatory to the Casual

Agreement.

       43.         The Casual Agreement was not submitted, approved, and attached to the

Supplemental Agreements to which Cassens was bound or to the Supplemental

Agreements to which Claycomo was bound.

       44.         On October 25, 2017, the Funds for the first time received a copy the Casual

Agreement.



TM: 568561/ 18311837 / 10/8/2018                   - 13 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 14 of 21 PageID #:14




                                          STATUTORY AUTHORITY

       45.         Section 515 of ERISA, 29 U.S.C. § 1145, provides:

                   Every employer who is obligated to make contributions to a
                   multiemployer plan under the terms of the plan or under the terms of
                   a collectively bargained agreement shall, to the extent not
                   inconsistent with law, make such contributions in accordance with
                   the terms and conditions of such plan or such agreement.

       46.         Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2) provides:

                           In any action under this subchapter by a fiduciary for or on
                   behalf of a plan to enforce section 1145 of this title in which a
                   judgment in favor of the plan is awarded, the court shall award the
                   plan --

                   (A)       the unpaid contributions,

                   (B)       interest on the unpaid contributions,

                   (C)       an amount equal to the greater of--

                             (i)   interest on the unpaid contributions, or

                             (ii)   liquidated damages provided for under the plan in an
                             amount not in excess of 20 percent (or such higher
                             percentage as may be permitted under Federal or State law)
                             of the amount determined by the court under subparagraph
                             (A),

                   (D)    reasonable attorney’s fees and costs of the action, to be paid
                   by the defendant, and

                   (E)   such other legal or equitable relief as the court deems
                   appropriate.

                   For purposes of this paragraph, interest on unpaid contributions shall
                   be determined by using the rate provided under the plan, or, if none,
                   the rate prescribed under section 6621 of Title 26.




TM: 568561/ 18311837 / 10/8/2018                  - 14 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 15 of 21 PageID #:15



                                                COUNT I –
                                            FUNDS’ AUDIT CLAIM

       47.         Plaintiffs hereby reallege and incorporate by reference paragraphs 1-46 as

and for paragraph 47 of Count I of this Complaint.

       48.         The Funds rely upon participating employers to self-report the work history

of eligible employees. The self-reporting system requires participating employers to

identify those employees for whom contributions are owed and requires the employers to

identify the weeks worked by the covered employees. Based upon the employee work

history reported by the employers, the Funds bill the employers for contributions.

       49.         Under this self-reporting system, participating employers initially establish a

base group of employees for whom contributions are due. Thereafter, the employer is

required to notify the Funds on a monthly basis of any changes in the employment status

of individuals covered by the collective bargaining agreement (e.g., layoffs, new hires,

terminations, etc.). The Funds rely upon these reports submitted by employers to prepare

a monthly contribution bill that is sent to the employer. If no changes are reported by the

employer, the Funds assume that the same employees are still working and bill the

employer accordingly.

       50.         During the period of May 3, 2015 through August 25, 2018, Claycomo

reported the work history of its covered employees to the Funds.

       51.         Pursuant to the Participation Agreement and the Trust Agreements, the

Funds are permitted to audit work history records of participating employers in order to

verify the accuracy and completeness of the reported employee work history submitted

as part of the self-reporting system.




TM: 568561/ 18311837 / 10/8/2018                - 15 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 16 of 21 PageID #:16



       52.         The Funds audited Claycomo’s records to verify the accuracy and

completeness of employee work history reported to the Funds by Claycomo during the

period of May 3, 2015 through December 23, 2017 (the “Audit”).

       53.         The Audit revealed that Claycomo had failed to accurately report the work

history of its covered employees to the Funds during the period of May 3, 2015 through

December 23, 2017 (the “Audit Period”).

       54.         The Audit revealed that Claycomo breached the provisions of ERISA, the

NATAs, the Supplemental Agreements, the Participation Agreement, and the Trust

Agreements by failing to pay all of the contributions (and interest due thereon) owed to

the Funds for the Audit Period. The Funds believe Claycomo continued to fail to pay all

contributions owed to the Funds for the period after December 23, 2017.

       55.         Claycomo owes the Health Fund $2,877.60 for unpaid contributions (not

including interest) for the Audit Period and additional amounts that are not known with

specificity for the period after December 23, 2017, as a result of the conduct set forth in

paragraph 54.

       56.         Claycomo owes the Pension Fund $889,627.20 for unpaid contributions

(not including interest) for the Audit Period and additional amounts that are not known

with specificity for the period after December 23, 2017, as a result of the conduct set forth

in paragraph 54.

       57.         During the Audit Period and the period after December 23, 2017, Claycomo

did not report the work history to and did not remit contributions to the Pension Fund on

employees Claycomo classified as “casual employees” unless the employee worked over

1,000 hours in a 12 month period.




TM: 568561/ 18311837 / 10/8/2018              - 16 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 17 of 21 PageID #:17



       58.         Almost all of the contributions alleged by the Pension Fund in paragraph 56

relate to employees classified by Claycomo as casual employees. Under the

Supplemental Agreements, the Participation Agreement, the Pension Fund Trust

Agreement, and the Pension Fund rules, Claycomo had a duty from May 3, 2015 through

the present to remit contributions to the Pension Fund on behalf of casual employees

from their initial hour of work for Claycomo.

       59.         The Casual Agreement does not limit the duty of Claycomo to contribute on

its casual employees to only those who worked over 1,000 hours in a 12 month period

because Claycomo is not a party to the Casual Agreement and the Casual Agreement is

unenforceable under the Supplemental Agreements, the Participation Agreement, the

Trust Agreements, the Pension Fund’s rules, and ERISA.

         WHEREFORE, Plaintiffs request the following relief:

         (a)       A judgment against Defendant in favor of the Funds, pursuant to section

502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and under the Trust Agreements for:

                   (i)       the unpaid contributions owed to the Funds by Defendant;

                   (ii)      interest on the unpaid contributions computed and charged at the

                             greater of: (a) an annualized interest rate equal to two percent (2%)

                             plus the prime interest rate established by JPMorgan Chase Bank,

                             NA for the fifteenth (15th) day of the month for which the interest is

                             charged, or (b) an annualized interest rate of 7.5%;

                   (iii)     an amount equal to the greater of interest on the unpaid contributions

                             or liquidated damages of 20% of the unpaid contributions;

                   (iv)      attorneys’ fees and costs; and




TM: 568561/ 18311837 / 10/8/2018                  - 17 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 18 of 21 PageID #:18



                   (v)       audit fees and costs;

         (b)       Post-judgment interest computed and charged on the entire balance of the

judgment at the greater of (i) an annualized interest rate equal to two percent (2%) plus

the prime interest rate established by JPMorgan Chase Bank, NA for the fifteenth (15th)

day of the month for which the interest is charged, or (ii) at an annualized interest rate of

7.5%, and with said interest to be compounded annually; and

         (c)       For such further or different relief as this Court may deem proper and just.

                                 COUNT II -
         FUNDS’ CLAIM UNDER THE ADVERSE SELECTION RULE VIOLATION

       60.         Plaintiffs hereby reallege and incorporate by reference paragraphs 1-15,

17-27, 29, 31-35, 44-46, 53, and 57 as and for paragraph 60 of Count II of this Complaint.

       61.         Pursuant to paragraph No. 12 of the Participation Agreement, Claycomo

agreed that it “is aware of the Fun[d]’s adverse selection rules (including Special Bulletin

90-7) and agrees that while this Agreement remains in effect, it will not enter into any

agreement or engage in any practice that violates the adverse selection rule.”

       62.         Pursuant to Article III, Section 8 of the Trust Agreements, the Funds are

entitled to “collect additional Employer Contributions from an Employer that violates the

Fund’s [adverse selection rule] in an amount equal to the Employer Contributions that

would have been paid to the Fund but for the adverse selection rule violation.”

       63.         When Claycomo began participation in the Funds in May 2015, it initially

reported and remitted contributions on 87 employees to the Funds. Between May 2015

and June 30, 2018 Claycomo did not report or contribute to the Funds on behalf of any

employees hired after May 2015 and the number of employees reported to the Funds by

Claycomo during that period declined to 66 employees.



TM: 568561/ 18311837 / 10/8/2018                     - 18 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 19 of 21 PageID #:19



       64.         Under the Supplemental Agreements, contributions are not owed to the

Health Fund on casual employees and Claycomo did not contribute to the Pension Fund

on behalf of a single casual employee to the Pension Fund based upon its assertion that

the Casual Agreement limited its obligation to contribute on casuals to those who worked

over 1,000 hours in a 12 month period and not one of Claycomo’s casual employees

crossed that threshold.

       65.         The transfer or assignment of work previously performed by covered

employees to non-covered casual employees by Claycomo violated the Health Fund’s

adverse selection rule and the Health Fund is entitled to additional contributions from

Claycomo based upon the work performed by the casual employees.

       66.         In the event the Court determines that Claycomo does not owe contributions

on behalf of a casual employee until he/she had worked 1,000 hours in a 12 month period,

Claycomo still owes additional contributions to the Pension Fund because the transfer or

assignment of work from work previously performed by covered employees to non-

covered casual employees by Claycomo nonetheless violates the adverse selection rule

and the Pension Fund is entitled to additional contributions from Claycomo based upon

the work performed by casual employees.

       67.         Claycomo breached the provisions of ERISA, NATAs, the Supplemental

Agreements, the Participation Agreement, and the Trust Agreements by failing to pay all

of the contributions (and interest due thereon) owed to the Funds due to Claycomo’s

violation of the adverse selection rule.




TM: 568561/ 18311837 / 10/8/2018              - 19 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 20 of 21 PageID #:20



       68.         Claycomo owes the Funds additional amounts for unpaid contributions,

which cannot be calculated with specificity at this time due to its violation of the adverse

selection rule but will be determined in the course of discovery.

         WHEREFORE, Plaintiffs request the following relief:

         (a)       A judgment against Defendant in favor of Plaintiffs, pursuant to section

502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and under the Trust Agreement for:

                   (i)       all unpaid contributions owed to the Funds by Claycomo;

                   (ii)      interest on the unpaid contributions, computed and charged at the

                             greater of (a) an annualized interest rate equal to two percent (2%)

                             plus the prime interest rate established by JPMorgan Chase Bank,

                             NA for the fifteenth (15th) day of the month for which the interest is

                             charged, or (b) an annualized interest rate of 7.5%;

                   (iii)     an amount equal to the greater of interest on the unpaid contributions

                             or liquidated damages of 20% of the unpaid contributions;

                   (iv)      attorneys’ fees and costs; and

                   (v)       audit fees and costs;

         (b)       Post-judgment interest computed and charged on the entire balance of the

judgment at the greater of (i) an annualized interest rate equal to two percent (2%) plus

the prime interest rate established by JPMorgan Chase Bank, NA for the fifteenth (15th)

day of the month for which the interest is charged, or (ii) at an annualized interest rate of

7.5%, and with said interest to be compounded annually; and




TM: 568561/ 18311837 / 10/8/2018                     - 20 -
      Case: 1:18-cv-06770 Document #: 1 Filed: 10/08/18 Page 21 of 21 PageID #:21



         (c)       Such further or different relief as this Court may deem proper and just.

                                                        Respectfully submitted,


                                                         /s/Anthony E. Napoli
                                                        Anthony E. Napoli
                                                        Attorney for Plaintiffs
                                                        Central States Funds
                                                        9377 W. Higgins Road, 10th Floor
                                                        Rosemont, Illinois 60018-4938
                                                        (847) 939-2469
                                                        ARDC # 06210910
October 8, 2018                                         tnapoli@centralstates.org




TM: 568561/ 18311837 / 10/8/2018               - 21 -
